DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigfusson et al. (Ultrasonic monitoring of food freezing).

	With respect to claim 1, a non-invasive temperature measurement system, comprising: an ultrasound transducer (as seen in Fig. 1) configured to produce an ultrasound stimulus pulse (Material and Method section, page 264, second paragraph) directed toward a product packaging (Note: a product packaging is not part of the claimed combination but rather reads as an intended use limitation, further the disclosed a plexiglass sample holder and aluminum plate); an ultrasound receiver (i.e. a portion of the transducer in Fig. 1) configured to generate a reflected ultrasound waveform (echo 2) from electrical signals that represent physical characteristics (i.e. a freezing point, Fig. 5) of a plurality of reflected ultrasound pulses (echoes 2 and 3) from a plurality of surfaces of the product packaging (i.e. from the plexiglass sample holder surfaces and aluminum plate); a signal processor (as indirectly taught) configured to receive and process the reflected ultrasound waveform (echoes) and determine a time lag between two of the plurality of reflected ultrasound pulses (page 266, second column, second par. into page 267); and a database (as indirectly taught for storing the data used to generate Fig. 8a and b) comprising a plurality of tables (temperature, time and percent of frozen data stored in tables used to generated Fig. 8a and b), wherein one of the tables (used to generate Fig. 8a) correlates the time lag to a temperature of a product in the product packaging (as seen in Fig. 8a).

	With respect to claim 2, Sigfussion et al. teaches the system wherein the plurality of reflected ultrasound pulses comprise a first reflected ultrasound pulse (echo 1) from a first side of the product packaging (Fig. 2) and a second reflected (echo 3) ultrasound pulse from a second side of the product packaging (Fig. 2), wherein the time lag (page 266, second column, second paragraph into page 267) is between the first reflected ultrasound pulse (echo 1) and the second reflected ultrasound pulse (echo 3).

	With respect to claim 3, Sigfussion et al. teaches the system wherein the plurality of reflected ultrasound pulses (echoes 1-3) comprise a third (echo 2) reflected ultrasound pulse (seen in Fig. 5) between the first and second reflected ultrasound pulses (echoes 1 and 3).

	With respect to claim 4, Sigfussion et al. teaches the system wherein the signal processor (as indirectly taught) is further configured to detect ice (i.e. a water-ice interface) in the product based on receiving the third reflected (echo 2) ultrasound pulse (page 266, second column, first paragraph).

	With respect to claim 8, Sigfussion et al. teaches the system further comprising: a controller (as indirectly taught) configured to communicate with the signal processor (as indirectly taught) to receive the time lag (as determined), wherein the controller (as indirectly taught) accesses the one of the tables (used to create Fig. 5) to correlate the received time lag with the temperature of the product (to determine the point of freezing).

	With respect to claim 9, Sigfussion et al. teaches the system wherein each of the tables (similar to the tables used to create Fig. 5) correlates time lags to temperatures for a different product (for example boneless and skinless chicken breast muscle and beef round roast, page 264, second column, second paragraph).

	With respect to claim 10, Sigfussion et al. teaches the system wherein the one of the tables (used to create Fig. 5 for various products is capable of) comprising a plurality of rows, where each row identifies a time lag value and a corresponding temperature value, and where each successive row is offset in the time lag value by greater than or equal to 0.01 prs.  Note the table and how it is organized reads a non-functional descriptive material, as how the data is organized contains no functional relationship to the claimed system and is merely directed towards conveying meaning to the human reader rather than towards establishing a functional relationship between the data and the claimed controller/processor. MPEP 2111.05

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigfusson et al. (Ultrasonic monitoring of food freezing).

	With respect to claim 5, Sigfussion et al. teaches wherein the ultrasound stimulus pulse has an operating frequency from 0.1 to 10 MHz (page 264, column 2, third paragraph) but remains silent regarding an operating amplitude of 100 to 100,000 Pa, and a pulse duration of 0.5 to 20 acoustic cycles.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the parameters the of transducer taught in Sigfussion et al. to have an operating amplitude of 100 to 100,000 Pa, and a pulse duration of 0.5 to 20 acoustic cycle, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the appropriate signal for a sample.

	With respect to claim 6, Sigfussion et al. teaches wherein the ultrasound stimulus pulse has an operating frequency between 0.4 to 2.25 MHz (page 264, column 2, third paragraph), but remains silent regarding an operating amplitude between 500 to 2000 Pa, and a pulse duration of 1 to 5 acoustic cycles.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the parameters the of transducer taught in Sigfussion et al. to have an operating amplitude between 500 to 2000 Pa and a pulse duration of 1 to 5 acoustic cycles, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the appropriate signal for a sample.

	With respect to claim 7, Sigfussion et al. teaches remains silent regarding the ultrasound stimulus pulse produces a mechanical index of less than 1.4 MPa/VMHz.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the parameters the of transducer taught in Sigfussion et al. such that the ultrasound stimulus pulse produces a mechanical index of less than 1.4 MPa                        
                            
                                M
                                H
                                z
                            
                        
                    , since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the appropriate signal for a sample.

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noth et al. (WO 2015063135A1) in view of Sigfusson et al. (Ultrasonic monitoring of food freezing).

	With respect to claim 11, Noth et al. teaches a rapid chilling system (20) comprising: a cooling reservoir (1) comprising a top (19) with an aperture (i.e. an opening for receiving container 8) therein, a bottom (at the opposite end of the top of the container 8), and a sidewall (1a) extending between the top and the bottom (as seen in Fig. 2c), wherein the cooling reservoir (1) is adapted to cool (via 1a making contact with the container 8) a product package (8) therein; a package handling system (24) comprising a gripper mechanism (i.e. a receiving seat of 1 making contact with 16) adapted to grip the product package (as seen in Fig. 1), the package handling system (24) is configured (via a tapering shape of 1 that allows the container to fall into 1 and make contact with 16) to insert the product package (8) into the cooling reservoir (1) and manipulate the product package (8) therein.
	Noth et al. remains silent regarding an ultrasound transducer in the cooling reservoir and configured to emit an ultrasound stimulus pulse; an ultrasound receiver configured to generate a reflected ultrasound waveform from electrical signals that represent physical characteristics of a plurality of reflected ultrasound pulses from a plurality of surfaces of the product package; and a processor configured to process the reflected ultrasound waveform and determine a time lag between two of the plurality of reflected ultrasound pulses and correlate the time lag to a temperature of a product in the product package.
	Sigfusson et al. teaches an ultrasound transducer (an ultrasonic transducer) in a cooling cooling reservoir (an aluminum plate) and configured to emit an ultrasound stimulus pulse (an acoustic pulse) (see page 264 and figure 1); an ultrasound receiver (the transducer) configured to generate a reflected ultrasound waveform (signals detected by the transducer and displayed on a digital storage oscilloscope) from electrical signals that represent physical characteristics of a plurality of reflected ultrasound pulses (echo 1 and echo 3) from a plurality of surfaces (a Plexiglas delay line and a cold surface) of the product packaging (the sample holder) (see pages 264, 265 and figure 2); and a processor (the oscilloscope) configured to process the reflected ultrasound waveform (the signals detected by the transducer) and determine a time lag (display time between the echoes 1 and 3) between two of the plurality of reflected ultrasound pulses (see pages 264, 266 and figure 5) and correlate the time lag to a temperature of a product in the product package (as seen in Fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Noth et al. to include the ultrasound transducer and corresponding processor and control logic as taught in Sigfusson et al. because such a modification gives the system a reasonable prediction of when a product is frozen, thereby improving the freezing capability of the system of Noth et al. by providing the monitoring system taught by Sigfusson et al.

	With respect to claim 12, Noth et al. teaches the rapid chilling system (20) wherein the cooling reservoir (1) is configured to maintain a cooling fluid (i.e. a refrigerant) therein at a cooling temperature (page 18, lines 4-18).

	With respect to claim 13, Noth et al. as modified teaches the rapid chilling system (20) further comprising: a product identification system (14)  configured to identify the product package (page 22, lines 18-24), wherein the processor (of Sigfusson et al.) is configured to correlate the time lag to a temperature of the product in the product package based on the identification (14) of the product package (as the combination as a whole teaches the identification means of Noth et al. reading the container and the control logic of Sigfusson et al. is able to determine from the identification means of Noth et al. what is the container and correlating the lag based on what is packaged).

With respect to claim 14, Noth et al. as modified teaches the rapid chilling system (20) further comprising a database (as indirectly taught for storing the data used to generate Fig. 8a and b of Sigfusson et al.) comprising a plurality of tables (temperature, time and percent of frozen data stored in tables used to generated Fig. 8a and b), wherein one of the tables (used to generate Fig .8a) correlates the time lag to a temperature of a product in the product packaging (as seen in Fig. 8a).

With respect to claim 15, Noth et al. as modified teaches the rapid chilling system (20) wherein the plurality of reflected ultrasound pulses comprise a first reflected ultrasound pulse (echo 1) from a first side of the product packaging (Fig. 2) and a second reflected (echo 3) ultrasound pulse from a second side of the product packaging (Fig. 2), wherein the time lag (page 266, second column, second paragraph into page 267) is between the first reflected ultrasound pulse (echo 1) and the second reflected ultrasound pulse (echo 3).

	With respect to claim 16, Noth et al. as modified by Sigfusson et al. teaches the system wherein the plurality of reflected ultrasound pulses (echoes 1-3 of Sigfusson et al.) comprise a third (echo 2) reflected ultrasound pulse (seen in Fig. 5) between the first and second reflected ultrasound pulses (echoes 1 and 3).

With respect to claim 17, Noth et al. as modified by Sigfusson et al. teaches the system wherein the signal processor (as indirectly taught) is further configured to detect ice (i.e. a water-ice interface taught in Sigfusson et al.) in the product based on receiving the third reflected (echo 2) ultrasound pulse (page 266, second column, first paragraph).

With respect to claim 18, Noth et al. as modified by Sigfusson et al. teaches wherein the ultrasound stimulus pulse has an operating frequency from 0.1 to 10 MHz (page 264, column 2, third paragraph of Sigfusson et al.) but remains silent regarding an operating amplitude of 100 to 100,000 Pa, and a pulse duration of 0.5 to 20 acoustic cycles.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the parameters the of transducer taught in Sigfussion et al. to have an operating amplitude of 100 to 100,000 Pa, and a pulse duration of 0.5 to 20 acoustic cycle, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the appropriate signal for a sample.

	With respect to claim 19, Noth et al. as modified by Sigfusson et al. teaches wherein the ultrasound stimulus pulse has an operating frequency between 0.4 to 2.25 MHz (page 264, column 2, third paragraph of Sigfusson et al.), but remains silent regarding an operating amplitude between 500 to 2000 Pa, and a pulse duration of 1 to 5 acoustic cycles.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the parameters the of transducer taught in Sigfussion et al. to have an operating amplitude between 500 to 2000 Pa and a pulse duration of 1 to 5 acoustic cycles, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the appropriate signal for a sample.

	With respect to claim 20, Noth et al. as modified Sigfussion et al. teaches remains silent regarding the ultrasound stimulus pulse produces a mechanical index of less than 1.4 MPa                        
                            
                                M
                                H
                                z
                            
                        
                    
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the parameters the of transducer taught in Sigfussion et al. such that the ultrasound stimulus pulse produces a mechanical index of less than 1.4 MPa                        
                            
                                M
                                H
                                z
                            
                        
                    , since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the appropriate signal for a sample.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Freedman et al. (2017/0319005) teaches a cooling beverage system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853